EXHIBIT 10.2




FIRST AMENDMENT TO INDEMNIFICATION AGREEMENT




This First Amendment to Indemnification Agreement (the "Agreement") made and
entered into effective as of October 1, 2011 (the “Effective Date”) is by and
among Media Technologies, Inc., a Nevada corporation ("Parent"), The MDW and GRW
2000 Irrevocable Trust and The Shawn Wayne 2000 Irrevocable Trust (collectively,
the " Indemnifying Shareholders" and each individually an " Indemnifying
Shareholder").




Recitals




A.

Whereas, on June 28, 2011, pursuant to the terms of that certain Agreement and
Plan of Merger dated June 14, 2011 (the “Merger Agreement”) by and among Parent,
OWL Acquisition Inc. (“Merger Sub”), Our World Live, Inc. (the “Company”) and ,
certain Major Shareholders of the Company (the “Major Shareholders”) and Michael
Williams (as "Shareholders' Representative"), the Indemnifying Shareholders
executed an Indemnification Agreement (the “Original Indemnification Agreement”)
which became effective upon the Closing of the Merger on July 28, 2011.




B.

Whereas, pursuant to Article 9., Section 9.2 of the Merger Agreement subject to
the limitations set forth in Section 9.4, with regard to any claim pursuant to
Section 9.2(a), the Indemnifying Shareholders, will jointly and severally
indemnify and hold harmless the Parent, the Surviving Corporation, Merger Sub
and their respective Affiliates, officers, directors, agents, employees,
successors, representatives and assigns (each, a “Buyer Indemnified Party”) from
and against any and all Damages asserted against, resulting to, imposed upon, or
incurred or suffered by any Buyer Indemnified Party, directly or indirectly, as
a result of or arising from any of the following (each, a “Seller Indemnifiable
Claim”):




(a)

any breach or inaccuracy of any representation or warranty by OWL or the Major
Shareholder to Parent and Merger Sub contained in this Agreement, the Schedules
or Exhibits attached hereto, or any agreements, documents or certificates
delivered by any of the Major Shareholders pursuant to this Agreement, ignoring,
for the purposes of determining the inaccuracy or breach thereof, any
qualification as to materiality or Material Adverse Effect contained in such
representation or warranty;




(b)

any breach or violation of any covenant, obligation or agreement by any of the
Major Shareholders or OWL contained in this Agreement, the Schedules or Exhibits
attached hereto, or any agreements, documents or certificates delivered by any
of the Major Shareholders pursuant to this Agreement




(c)

Any liability for Taxes, arising out of the operation of the business of the
Company prior to the Closing Date;




(d)

any brokerage or finder’s fees or commissions or similar payments based upon any
agreement or understanding made, or alleged to have been made, by any person
with any of the Shareholders (or any person acting on their behalf) in
connection with the transactions contemplated by this Agreement; and




(e)

any actions, claims or suits by, or obligations to Bandcrashers, James Jensen or
James Jensen Consulting, LLC;





--------------------------------------------------------------------------------




C.

Whereas, pursuant to Article 9., Section 9.8 of the Merger Agreement in order
provide a mechanism and fund for the payment of any Seller Indemnifiable Claim,
Indemnifying Shareholders shall concurrently with the Closing each deliver one
or more certificates representing an aggregate of 500,000 shares each for a
total of 1,000,000 post-merger shares (the “Indemnity Shares”) of the Parent
Common Stock, 500,000 shares of which shall be registered to the MDW and GRW
2000 Irrevocable Trust and  500,000 shares of which shall be registered to the
Shawn Wayne 2000 Irrevocable Trust along with five (5) duly executed Irrevocable
Stock Power executed in blank in favor of the Parent, with signatures Medallion
Guaranteed.  




D.

Whereas, post-closing of the Merger the Parent has discovered certain
undisclosed agreements of the Company, the Maturity Date of the Convertible
Notes and date by which the Convertible Note Holders can elect to convert their
notes have been extended, and as a result thereof, the Parent and the
Indemnifying Shareholders have agreed to amend the Original Indemnification
Agreement as set forth below.




AGREEMENT




NOW, THEREFORE, to effect the transactions contemplated hereby and in
consideration of the mutual covenants, representations, warranties and
agreements hereinafter set forth, and intending to be legally bound hereby, the
parties agree as follows:




1.

Amendments.  The Original Indemnification Agreement is hereby amended as
follows:




(a)

The Indemnifying Shareholder, The MDW and GRW 2000 Irrevocable Trust shall
contribute an additional 672,050 post-merger shares of the Parent Common Stock,
which shall be subject to the Indemnification Agreement, as hereby amended
bringing the total shares subject to Indemnification to 1,672,050 (the
“Indemnity Shares”).




(b)

That the Indemnifying Shareholders shall executed and deliver to Action Stock
Transfer, the Transfer Agent for Parent, such certificates, documents and stock
powers, necessary to transfer 700,383 restricted shares of the Parent owned by
the Indemnifying Shareholders, to the following parties, in full satisfaction of
the obligations of the Company, the Parent and the Indemnifying Shareholders to
such parties:




(i)

155,391 shares to Luis Renteria;

(ii)

120,000 shares of Parent to Doug Dale;

(iii)

116,666 shares to the Dennis Tucker Revocable Trust

(iv)

200,000 shares to Richard Weisman;

(v)

41,660 shares to Narsil, LLC;

(vi)

33,333 shares to William & Julie Marchio;

(viii)

30,000 shares to Lee Falk; and

(viii)

3,333 shares to Jeff Rylander.




(c)

That as a condition to the delivery of said shares to such parties listed in
Section 1(b) above, such parties shall be required to execute a General Release
of all Claims against the Parent and the Company, and acknowledge that such
shares are and shall be subject to Lock-up and will not be saleable until
September 30, 2012, which certificates shall be legended to reflect such Lock-Up
with a special legend as designated by counsel to the Parent.





Page 2 of 5




--------------------------------------------------------------------------------




(d)

That the Indemnifying Shareholders shall executed and deliver to Action Stock
Transfer, the Transfer Agent for Parent, such certificates, documents and stock
powers, necessary from time to time, to transfer up to a total of 666,667
restricted shares of the Parent owned by the Indemnifying Shareholders, to
Robert Croak per the vesting schedule set forth in that Irrevocable Letter of
Intent dated May 12, 2011 (the “Croak LOI”) between the Company and Mr. Croak
dated May 12, 2011 and amended June 20, 2011.  Any such shares which have not
vested and delivered under the Croak LOI, shall be held and subject to this
Section 1(d) of this Agreement.  In the event that all shares subject to the
Croak LOI are not earned by Robert Croak and delivered pursuant to the terms of
the Croak LOI, such shares shall be released to the Indemnifying Shareholders
upon the expiration and termination of the Indemnification Agreement, as hereby
amended.  The Parent shall be responsible for the issuance of up to 333,333
shares due Mr. Croak under the Croak LOI.




(e)

That the Indemnifying Shareholders shall executed and deliver to Action Stock
Transfer, the Transfer Agent for Parent, such certificates, documents and stock
powers, necessary from time to time, to transfer up to a total of 105,000
restricted shares of the Parent owned by the Indemnifying Shareholders, to
Mercury Management & Development (i.e. Richard Belsky) proportionately per the
vesting schedule set forth in the Croak LOI, as amended.  Any such shares which
have not vested and delivered to Mercury Management & Development, shall be held
and subject to this Section 1(e) of this Agreement.  In the event that all
shares due to Mercury Management & Development subject to vesting are not earned
by Mercury Management & Development, such shares shall be released to the
Indemnifying Shareholders upon the expiration and termination of the
Indemnification Agreement, as hereby amended, in such proportion as they shall
mutually agreement.




(f)

The balance of 200,000 Indemnity Shares shall be held for indemnification of
other claims pursuant to the Indemnification Agreement, as hereby amended, until
the expiration and termination date.




2.

Consent of Parent.   Subject to the above conditions and restrictions set forth
in Section 1 above, the Parent hereby consents to and authorizes the transfer by
the Indemnifying Shareholders, to the parties set forth in Sections 1(b), 1(d)
and 1(e) above.




3.

Additional Terms.  Except as otherwise modified and amended by this Agreement
which terms and conditions shall govern, all other terms and conditions of the
Original Indemnification Agreement shall continue in full force and effect.

 

4.

Severability.  If any term, provision, covenant or restriction of this Agreement
is held to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.




5.

Amendments; Entire Agreement. This Agreement may not be modified, amended,
altered or supplemented, except upon the execution and delivery of a written
agreement executed by Parent, the Company or their successors or assigns. This
Agreement contains the entire agreement between the parties hereto with respect
to the subject matter hereof and supersedes all prior and contemporaneous
agreements and understandings, oral or written, with respect to such
transactions.





Page 3 of 5




--------------------------------------------------------------------------------




6.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of California. Any suit, action or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby or
thereby shall be brought in any federal or state court located in the State of
California and each of the parties hereby consents to the exclusive jurisdiction
of such courts (and of the appropriate appellate courts there from) in any such
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.




7.

Waiver of Jury Trial. The Parties hereto hereby voluntarily and irrevocably
waives trial by jury in any Proceeding brought in connection with this
Agreement, any of the related agreements and documents, or any of the
transactions contemplated hereby or thereby. For purposes of this Agreement,
“Proceeding” includes any threatened, pending, or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing, or any other actual, threatened, or completed
proceeding, whether brought by or in the right of any party or otherwise and
whether civil, criminal, administrative, or investigative, in which a Party was,
is, or will be involved as a party or otherwise.




8.

Counterparts; Facsimile Signatures.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement.  Facsimile signatures
shall be sufficient for execution of this Agreement.










*** Signature Page Follows ***





Page 4 of 5




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

MEDIA TECHNOLOGIES, INC.




/s/ Bryant D. Cragun                           

By: Bryant D. Cragun

Its:  President







INDEMNIFYING SHAREHOLDERS

The MDW and GRW 2000 Irrevocable Trust







/s/ Michael Williams                             

By: Michael Williams

Its: Trustee










The Shawn Wayne 2000 Irrevocable Trust







/s/ Shawn Wayne                                   

By: Shawn Wayne

Its: Trustee





Page 5 of 5


